DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 16 recite “rotational speed of a drilling rig” which renders the scope of the claim indefinite. Drilling rigs themselves do not rotate, but rather, as noted in the instant specification in [0036], a rotary table or top drive will apply surface torque to the drill string. Further clarity in the claim is required.
Claims 8 and 17 recite “while circulation off bottom” which renders the scope of the claim indefinite. To maintain clarity, the examiner will interpret this claim as reading --while circulating off bottom-- though the examiner is unsure if there was a different limitation meant. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8, 1015, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wassell US Patent Application Publication 2015/0083492 hereinafter referred to as Wassell.
Regarding claims 1-3 and 12-14, Wassell discloses a system and method comprising a mud motor (40) connected to a drill string (4), a drill bit (8) connected to the mud motor [0020], a strain gauge (7) connected to the drill bit and configured to take one or more parameters of the mud motor [0024 - WOB, TOB, and ROP are at least measured], and an information handling system (200) in communication with the strain gauge to record the one or more parameters of the strain gauge and merging it with surface data (via the EDR) [0029, 0030, 0088]. The methods for the appropriate structures as claimed in claims 1-3 are cited above.
Regarding claim 5, Wassell further discloses wherein the mud motor is a known positive displacement pump or “Moineu-type” pump which inherently contain a power assembly, a drive assembly, and a bearing assembly (without more specific limitations in the claim). 
claims 6 and 15, Wassell further discloses wherein the surface data is at least differential pressure, flow rate, and rotation rate (aka rotation speed) [0029].
Regarding claims 8 and 17, Wassell further discloses wherein the standpipe pressure is calculated based on the difference between on-bottom and off-bottom measurements [0028, 0029].
Regarding claims 10 and 19, Wassell further discloses rotary torque output is based on the torque input and the torques measured (via the strain gauge as cited above) [0029].
Regarding claims 11 and 20, Wassell further discloses adjusting the mud motor based on the parameters and the surface data [0111 and see Figure 4].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wassell as applied to claim 1 above, and further in view of Trinh et al US Patent Application Publication 2010/0319992 hereinafter referred to as Trinh.
Regarding claim 4, Wassell discloses the strain gauge though located in a sub near the bit instead of on the bit body shank as claimed. Trinh discloses a drill bit wherein sensors (240) for measuring weight and torque on bit are located on the shank of the drill bit (see Figure 2 and [0019-0020]). Trinh further teaches that sensors on the bit themselves provide more accurate pressure and force measurements than sensors located on the drill string [0004]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the location of the strain gauges in Wassell to be on the bit shank as taught by Trinh.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wassell as applied to claims 1 and 12 above, and further in view of Astrid et al US Patent Application Publication 2015/0252664 hereinafter referred to as Astrid.
	Regarding claims 7 and 16, Wassell discloses the system and method of the claims, but fails to teach that the rotational speed at the bit is the sum of the motor speed and the rotation speed applied at surface. Astrid teaches an analogous system for monitoring and optimizing drilling operations (see abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to calculate the rotation speed as claimed as Astrid teaches this is a known equation for understanding rotational speed of a system [0004].




Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wassell as applied to claims 1 and 12 above, and further in view of Bailey et al US Patent Application Publication 2018/0283161 hereinafter referred to as Bailey.
	Regarding claims 9 and 18, Wassell discloses the system and method of the claims, but fails to teach that the torque of the system takes into account the friction of the wellbore wall. Bailey teaches an analogous system for monitoring and controlling rotary drilling with a surface drive and mud motor wherein downhole torque is accounted for to ensure accurate measurements [0099]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to calculate downhole torque based on torque lost to wellbore friction as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach monitoring drilling operations with sensors, or strain gauges, and optimizing drilling accordingly: Jeffryes et at US PG Pub 2018/0135402, Edbury et al US PG Pub 2013/0277112, and Harrell et al US Patent 5,842,149.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672